 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (this "Amendment") is made as of 2/28/20 by and
between Whitestone Offices LLC, a Texas limited liability company ("Landlord")
and Rocky Mountain High Brands Inc., a Nevada corporation ("Tenant").

 

RECITALS:

 

A.                 Landlord and Tenant are each a party to that certain Lease
Agreement dated June 3, 2016, as amended (the "Lease"), relating to Suite 200,
containing approximately 6,172 rentable square feet (the "Original Premises") at
9101 LBJ Freeway, Dallas, Texas 75243 (the "Building").

 

B.                  Tenant desires to relocate to other premises in the Building
and to renew and extend the Lease, and Landlord has agreed to such relocation,
renewal and extension, upon the terms and conditions hereinafter described.

 

AGREEMENT:

 

 

NOW, THEREFORE, in consideration of the Premises and the mutual covenants herein
contained, the parties hereby amend the Lease on the terms hereof effective as
of the date hereof:

 

1.                  Capitalized Terms. All capitalized terms used in this
Amendment shall have the meaning given to such terms in the Lease, unless
otherwise defined herein.

 

2.                  Extension of Term. The term of the Lease is hereby extended
for a period of six (6) months beginning March 1, 2020 and expiring on August
31, 2020, unless sooner terminated pursuant to the provisions of the Lease (the
"Extended Term").

 

3.                  Relocated Premises. From and after the New Space
Commencement Date (as hereinafter defined): (a) Landlord shall lease to Tenant,
Suite 420, (the "New Space") consisting of approximately 2,581 rentable square
feet (the "Rentable Area"), as further described on Exhibit A attached hereto
and made a part hereof; and (b) the term "Premises" shall refer to the New
Space. Tenant shall vacate and surrender the Original Premises in accordance
with the terms of the Lease no later than the day prior to the New Space
Commencement Date. "New Space Commencement Date" shall mean the date Landlord
delivers the Premises to Tenant, which date the parties estimate to be April 1,
2020. If there is a delay in the New Space Commencement Date, Landlord shall not
be deemed to be in default under the Lease or this Amendment. Tenant agrees to
accept possession of the New Space when Landlord can tender the same. Landlord
reserves the right to require Tenant to execute a commencement letter to
evidence the actual date the Original Premises were surrendered and the New
Space Commencement Date.

 

4.                  Base Rent. During the Extended Term, Base Rent shall be paid
to Landlord in monthly installments as follows:

 

  

 

 



Lease Period   Base Rent           03-01-2020 through New Space   $3,548.88 per
month     Commencement Date     New Space through 08-31-2020   $3,548.88 per
month Commencement Date      



 



Tenant agrees to pay the Base Rent pursuant to the terms of the Lease.

 

5.                  Options to Extend. Tenant's option to extend the term of the
Lease granted in Section 4 of the Second Amendment to Lease dated September 5,
2019 is hereby deemed void and of no further force or effect. Tenant is hereby
granted one (1) option to renew the term of the Lease ("Option to Extend") for a
period of six (6) months (the "Additional Term"), provided Tenant gives Landlord
written notice not less than three (3) months prior to the expiration of this
Extended Term, of its election to exercise its option TIME BEING OF THE ESSENCE
with respect to such notice. Except as specifically set forth herein, the
Additional Term shall be upon all the terms and conditions of the Lease, except
that on the first day of the Additional Term, Base Rent shall not increase, and
Tenant shall continue to pay the same rate applicable to the immediate preceding
term period.

 

6.Notices. The Lease is hereby amended to designate the following addresses for
notices to

Tenant:

 



Rocky Mountain High Brands Inc. AND Rocky Mountain High Brands Inc. 9101 Lyndon
B. Johnson Freeway, Suite 420   10626 Cox Lane Dallas, Texas 75243   Dallas, TX
75229

 









7.                   Grant of Relocated Premises. Tenant accepts the Premises
and the Building as suitable for the purposes for which the same are leased, on
an "As-Is, Where-Is" basis. Landlord has made no representations or warranties
concerning the Premises and the Building.

 

8.                   Tenant Representation. Tenant represents and warrants that
Tenant has not dealt with any real estate agent or broker in connection with
this Amendment. Tenant covenants and agrees to indemnify and hold Landlord
harmless from and against any and all claims for commissions and other
compensation made by any agent or agents and/or broker or brokers claiming to
have represented Tenant.

 

9.                   Modifications to Lease. Except as modified by this
Amendment, the Lease and all the terms, covenants, conditions, and agreements
remain in full force and effect. This Amendment may not be changed orally, but
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change or modification or discharge is sought.

 

10.               Entire Understanding. This Amendment contains the entire
understanding between the parties with respect to the matters contained herein.
No representations, warranties, covenants, or agreements have been made
concerning or affecting the subject matter of this Amendment, except as are
contained herein and in the Lease.

 

11.               Representations and Warranties. Tenant hereby represents and
warrants to Landlord that: 1) this Amendment (and each term and provision
hereof) has been duly and appropriately authorized

 

 2 

 

 

by Tenant and no additional consent, agreement or approval from any other party
is required to bind Tenant hereto; 2) that Landlord is not currently in default
of the Lease; and 3) Tenant is currently in compliance with and shall at all
times during the term of the Lease (including any extension thereof) remain in
compliance with the regulations of the Office of Foreign Asset Control ("OFAC")
of the Department of the Treasury (including but not limited to those named on
OFAC's Specially Designated Nationals and Blocked Persons List) and any statute,
executive order (including but not limited to the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism), or other governmental action relating
thereto.

 

12.              Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original, and all of which when affixed
together shall constitute but one and the same instrument. The parties hereby
agree signatures exchanged via facsimile and/or electronically shall be deemed
original signatures for all purposes.

 

 

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

 

 3 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Amendment as of the date and year first above written.

 



LANDLORD:   TENANT:



          Whitestone Offices LLC,   Rocky Mountain High Brands Inc.,   a Texas
limited liability company   a Nevada corporation           By: Pillarstone
Capital REIT Operating Partnership, L.P.,       a Delaware limited partnership,
      its sole member               By: Pillarstone Capital REIT,       a
Maryland real estate investment trust,       its general partner      

 

BY:     BY: /s/ David Seeberger   JAMES C. MASTANDREA     DAVID SEEBERGER ITS:
PRESIDENT   ITS: COO and General Counsel           BY:            JAMES C.
MASTANDREA        ITS: CHAIRMAN                               2/28/20 DATE  
DATE

 

 

 

ATTACHMENT:

Exhibit A - New Space

 

 4 

 

 

 



EXHIBIT A

NEW SPACE



(9101 LBJ Freeway, Suite 420, Dallas, Texas 75253)

 

 

 

 

 

[image_002.jpg]

[image_011.gif]

 

 



 5 

 

